Order modified by directing that in addition to paragraph 1 of the demand, the plaintiffs furnish in the bill of particulars a statement setting forth in what respects the land., buildings and appurtenances *935of plaintiffs were injured, harmed and damaged, otherwise than as specified in paragraph XII of the complaint, together with a statement showing in detail the repairs to plaintiffs’ land,' buildings and appurtenances made necessary, and as modified affirmed, without costs of this appeal to any party. All concur. (The order grants plaintiffs’ motion to strike certain items from defendants’ demand for a bill of particulars.) Present ■ — ■ Crosby, P. J., Cunningham, Dowling, Harris and McCum, JJ.